PER CURIAM.
Anthony Pappas appeals his convictions for bringing a controlled substance into the state of Florida, a violation of section 893.-13(l)(d), Florida Statutes (1985), and conspiring to bring a controlled substance into the state. The sole issue on appeal concerns the denial of Pappas’s motion to suppress wiretap evidence. As conceded by the state, the wiretap application and order in this case are the same as in our recent decision Sutton v. State, 556 So.2d 1211 (Fla. 2d DCA 1990). In Sutton we reversed the appellants’ convictions after concluding that the facts supporting the wiretap application were too stale to have justified the wiretap order. Consistent with that holding we reverse the order denying Pappas’s motion to suppress wiretap evidence, set aside the convictions, and remand this case for further proceedings consistent with this opinion.
Reversed and remanded with instructions.
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.